Citation Nr: 1030573	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of rib 
fracture has been submitted.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of an ear 
injury.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating in excess of 30 percent 
for residuals of a fracture, right radius, with laceration of the 
thenar eminence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 
1955 and from February 6, 1970 to February 7, 1970, as well as 
many years of additional service in the Ohio Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Based on the statements of the Veteran and his representative, 
and in light of the recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled), the Board has 
reclassified the claim for PTSD as noted above.    

The issues of entitlement to service connection for 
residuals of right shoulder and right arm injuries have 
been raised by the record, specifically in a February 2007 
statement from the Veteran, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for residuals 
of rib fracture has been submitted is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
establish that the Veteran has residuals of a head injury that 
are etiologically related to a disease, injury, or event in 
service.

2.  The preponderance of the evidence of record does not 
establish that the Veteran has residuals of an ear injury that 
are etiologically related to a disease, injury, or event in 
service.

3.  The preponderance of the evidence of record does not 
establish that the Veteran has a current diagnosis of a 
psychiatric disorder, to include PTSD, that is etiologically 
related to a disease, injury, or event in service.

4.  The Veteran is right-hand dominant. 
 
5.  The Veteran's residuals of his fracture, right radius, with 
laceration of the thenar eminence, include complaints of 
numbness, tingling, and loss of strength, all resulting in 
difficulty or an inability to shave, cook, drive, bowl, or 
perform the duties required of a mechanic.  

6.  The Veteran's service-connected disability does not present 
an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  Service connection for residuals of an ear injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for a disability rating greater than 30 percent 
for residuals of his fracture, right radius, with laceration of 
the thenar eminence, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003-8515 
(2009).
 
5.  Application of the extraschedular rating provisions is not 
warranted with respect to the Veteran's right arm and hand claim.  
38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

The VCAA letter dated in June 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  This letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The June 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, including records from 
the February 1970 in-service accident, personnel records, and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In that regard, the Board notes that while the VA has 
a duty to assist the Veteran that duty, however, does not negate 
the Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to substantiate 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran has asserted that he received medical treatment at 
three (3) private hospitals following his February 1970 in-
service accident.  Despite multiple letters from VA, the Veteran 
has failed to further identify the hospitals or provide a proper 
release to permit VA to request the records.  The Veteran has 
identified treatment at Bethesda Hospital, but the Board notes 
that treatment records from Bethesda Hospital are already of 
record and, in any case, the Veteran has not provided VA with 
authorization to request additional records therefrom.  
 
With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In this case, the 
Board concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Veteran does not have a 
current diagnosis of PTSD and, while the Veteran does have a 
current diagnosis of vertigo, the clear evidence of record, 
including the Veteran's own statements, indicate onset of 
symptomatology in approximately 2006, or more than three (3) 
decades after the February 1970 accident to which the Veteran 
attributes his head and ear problems.  In addition, the most 
probative evidence of record fails to show diagnosis of an in-
service head, ear, or psychiatric disorder or continuity of 
symptoms of these problems from service.  Thus, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with these claims.

With respect to claims for increased rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
August 2006.  The VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination report 
discussed the clinical findings and the Veteran's reported 
history as necessary to rate the disability under the applicable 
rating criteria.  The examination report also discussed the 
impact of the disability on the Veteran's daily living.  Based on 
the examination and the fact there is no rule as to how current 
an examination must be, the Board concludes the examination in 
this case is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

In that regard, the Board notes the Veteran's representative 
argues that a new examination might be warranted, given that it 
has been over four (4) years since the previous examination.  
However, the Board notes no evidence of a worsening of the 
Veteran's condition since the VA examination.  Indeed, as will be 
discussed below, VA treatment records from June 2007 indicate 
bilateral upper extremity strength of 5 out of 5, sensation to 
light touch grossly intact and symmetrical and symmetrical 
reflexes bilaterally.  There is no evidence otherwise that the 
Veteran's condition has worsened.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled from 
a disease or injury incurred in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) 
(2009).  Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) duty in which the 
individual concerned was disabled from injury incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from disease or injury incurred 
in, or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002 & Supp. 2009).  ACDUTRA includes 
full time duty performed by members of the National Guard of any 
state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes 
duty other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred while performing ACDUTRA or an 
injury while performing INACDUTRA is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f)(3).  Otherwise, the law requires 
verification of a claimed stressor.  Where a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is unrelated to combat, the 
Veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must include service records 
or other credible evidence that supports and does not contradict 
the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 
10 Vet. App. 128, 42 (1997). 

In this case, the Veteran claims that he suffered injuries to his 
head and left ear as a result of being struck by an M42 self-
propelled twin 40 mm automatic antiaircraft weapon and knocked 
through a wall.  The Veteran claims that he has PTSD as a result 
of this incident, as evidenced by nightmares of the event.

The Veteran's personnel file and private hospital records confirm 
that the Veteran was in an accident in February 1970 involving a 
25-ton tracked vehicle.  Personnel records indicate that the 
accident occurred during a period of INACDUTRA.  At that time, 
the Veteran reported a head injury and a right arm injury, with 
the fractured right arm noted as the more serious.  On 
examination, there were no noted abnormalities of the head and 
the ear passages were noted as clear and without problems.  
Contemporaneous x-rays showed no evidence of skull fracture.  The 
Veteran was diagnosed with fracture of the right radius, 
contusion of the right hand, and laceration of the thenar 
eminence.  He was not diagnosed with a head or ear injury.  

A letter from one of the Veteran's private treating physicians, 
in July 1970, indicated a history of right hand, right arm, and 
left eleventh rib injuries, but did not indicate a reported or 
actual history of head or left ear injuries.

In September 1970, the Veteran reported headaches and dizziness 
for the previous two (2) months.  The Veteran discussed the 
February 1970 accident, but did not claim to have suffered a head 
injury therefrom.  A contemporaneous x-ray of the skull was 
negative.  Although some of the records are illegible, there is 
no indication that the Veteran was diagnosed with a head or ear 
injury attributed to the February 1970 accident.

The records indicate that the Veteran was involved in an 
automobile accident in approximately March 1976, with resulting 
facial fractures and lacerations.  A February 1977 record notes 
the old facial injuries with scarring, as well as cerumen in the 
left ear canal.  At that time, the Veteran reported that he was 
in generally good health.

The Veteran brought a claim for service connection for residuals 
of his February 1970 accident in approximately October 1979.  At 
that time, he claimed injury residuals to the right arm and hand, 
as well as the eleventh rib.  He did not claim residual injuries 
from the accident to his head or left ear.

The Veteran was afforded a VA examination in December 1979.  At 
that time, the Veteran failed to mention injury residuals to his 
head or left ear as a result of the February 1970 accident, nor 
did the examiner note any head or left ear problems on 
examination.

VA treatment records fail to indicate treatment for head, left 
ear, or psychiatric problems for several decades after the 
February 1970 accident, nor does the Veteran contend otherwise.  
In June 2007, the Veteran reestablished care with VA.  At that 
time, the Veteran reported intermittent dizziness for 
approximately six (6) months to one (1) year that was worse at 
night.  He also requested an evaluation for PTSD, based on 
intermittent nightmares, and reported a several year history of 
hearing loss.  On examination, the Veteran's head was 
normocephalic and nontender.  The examiner assessed vertigo, for 
which the Veteran already was taking medication, and hearing 
loss.

A subsequent June 2007 PTSD screening was negative.  At that 
time, the Veteran reported he was told by a Veteran Service 
Organization to seek treatment for nightmares related to being 
run over by a tank.  That same month, the Veteran was seen for 
bilateral ear irrigation due to a large amount of wax.

In July 2007, the Veteran was seen by a mental health social 
worker.  The Veteran reported that he had almost been killed in 
1970 when he was accidently run over by a tank.  The Veteran 
discussed his injuries at the time and their continuity to today.  
He also noted increased hearing problems.  At that time no Axis I 
diagnosis was made.  In a follow-up appointment the following 
week, the Veteran records do not reflect that the Veteran 
discussed any psychiatric problems and no diagnosis was made.

As to the Veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, the threshold requirement 
for service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  While the Board recognizes the Veteran's 
sincere belief in his claim of PTSD due to nightmares, 
flashbacks, and anxiety from memories of the February 1970 
accident, as explained above, the competent medical evidence of 
record does not show the Veteran to have a current psychiatric 
disability.  The Board notes that the Veteran has reported 
symptoms of psychiatric problems, to include nightmares, 
flashbacks, and anxiety; however, the Veteran subsequently was 
assessed for PTSD in June 2007 and the screening was negative.  
Moreover, in July 2007, the Veteran was referred to a mental 
health social worker and after two 20-minute counseling sessions, 
the social worker did not find evidence sufficient for an Axis I 
diagnosis of a psychiatric disorder.  Thus, there may be no 
service connection for this claimed disability on a direct basis.

With respect to the Veteran's head and left ear claims, the Board 
acknowledges that the Veteran has a current diagnosis of vertigo.  
The Board has considered the September 1970 complaints of 
dizziness and headaches.  However, the Board notes that at the 
time the Veteran attributed onset of these problems as two (2) 
months prior to September 1970, or at least five (5) months after 
the February 1970 accident.  In addition, the Board finds it 
significant that the same month the Veteran was hospitalized for 
pain and swelling of his right arm, at which time he underwent 
surgery to remove a compression plate in the arm.  Moreover, 
there is no evidence that a medical professional has linked the 
September 1970 reports of headaches and dizziness to the February 
1970 accident.  In addition, the medical records are silent for 
treatment for dizziness or headaches for over 30 years.  When the 
Veteran did seek treatment, in June 2007, he reported onset of 
dizziness six (6) months to one (1) year prior.  No medical 
professional has linked any current dizziness to the Veteran's 
February 1970 accident.  Thus, there is no evidence of continuity 
of symptomatology or any medical opinion linking the Veteran's 
current diagnosis of vertigo to the February 1970 accident or any 
other incident of service, nor does the Veteran claim otherwise.

In addition, the Board notes that at the time of the February 
1970 accident the Veteran reported a head injury.  However, x-
rays in February 1970 and September 1970 failed to show any skull 
fracture or other evidence of head or ear injury.  Moreover, the 
Board finds especially significant that in October 1979, when 
filing claims for right arm, right hand, and rib problems 
attributed to the February 1970 accident, the Veteran did not 
simultaneously file a claim for head and left ear injury 
residuals.  The Board finds that it would be reasonable to 
conclude that had the Veteran been experiencing ongoing problems 
related to his head or left ear at that time that he would have 
filed a claim contemporaneously with the other residuals of the 
February 1970 accident.    

The Board acknowledges the Veteran's assertions that he incurred 
head and ear injuries in the February 1970 accident and PTSD or 
some other psychiatric disorder as a result of the same accident.  
Certainly, the Veteran can attest to factual matters of which he 
had first-hand knowledge and symptoms experienced through the 
senses, including dizziness, anxiety, nightmares, and flashbacks, 
and his testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In general, however, a layperson is not competent to 
diagnose a medical disorder or render an opinion as to the cause 
or etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  In 
this instance, therefore, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a diagnosis of 
a head, ear, or psychiatric disability or opining as to a link 
between any such current disabilities and his February 1970 
accident.  With respect to the head and left ear claims, such 
diagnoses are even more problematic given the multiple decades 
between the accident and the Veteran's current symptom onset.  
Moreover, with respect to the psychiatric disorder claim, the 
Veteran's statements regarding any such diagnosis or link are 
much less probative than the conclusions of the VA health care 
specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

As discussed above, in this case there is no current diagnosis of 
a psychiatric disorder, to include PTSD.  While the Veteran has 
symptoms of a psychiatric disorder, to include flashbacks, 
nightmares, and anxiety, a competent medical treatment provider 
considered the Veteran's symptoms and did not make an Axis I 
diagnosis.  Without a current diagnosis, service connection for a 
psychiatric disorder, to include PTSD, is not warranted.  With 
respect to the Veteran's head and left ear claims, the Veteran 
has a current diagnosis of vertigo; however, there is more than 
30 years between current symptom onset and the Veteran's February 
1970 tracked vehicle accident.  While the Veteran did also report 
headaches and dizziness five (5) months after the February 1970 
accident, these symptoms were acute and transitory, as evidenced 
by the Veteran's failure to claim such symptoms in October 1979 
with his right arm, right hand, and rib injuries claimed to be a 
result of the February 1970 accident.  With no evidence of an in-
service head or left ear injury, other than the Veteran's 
unsubstantiated and, indeed, medically refuted report, and no 
evidence of a continuity of dizziness or other related 
symptomatology, service connection for residuals of a head or 
left ear injury is not warranted.  As reflected by the discussion 
above, the preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Here, as discussed above, the Veteran was involved in an accident 
with a 25-ton tracked vehicle that pinned the Veteran to a wall 
or knocked him through it.  As a result, he suffered a fracture 
of the right radius at the junction of the distal and middle 
third, as well as a laceration of the right thenar eminence.  He 
was service connected for the residuals of the accident in an 
April 1980 rating decision and assigned an initial 30 percent 
disability rating.  A subsequent November 2002 rating decision 
continued the 30 percent rating.  The Veteran claims the current 
rating does not accurately depict the severity of his current 
condition.   
 
The residuals of the Veteran's right arm and hand disabilities 
currently are rated under DCs 5003-8515.  In this regard, the 
Board notes that hyphenated DCs are used when a rating under one 
DC requires use of an additional DC to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2009).  Here, the 
Veteran's service-connected arm and hand disability residuals are 
rated as analogous to degenerative arthritis (DC 5003) and 
paralysis of the median nerve (DC 8515).  38 C.F.R. §§ 4.71a, DC 
5003 and 4.124a, DC 8515 (2009).  As will be explained below, the 
Board finds no provision which would entitle the Veteran to an 
increased rating.

DC 5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, DC 5003 provides a 20 
percent rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  Note (1) provides that the 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with ratings 
based on limitation of motion.  Note (2) provides that the 20 
percent and 10 percent ratings based on x-ray findings, above, 
will not be utilized in rating conditions listed under DCs 5013 
to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate DCs, DC 5003 provides a rating of 10 percent for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate DCs, the compensable limitation of motion should be 
rated under the appropriate DCs for the specific joint or joints 
involved.  38 C.F.R. § 4.71a. 

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than the 
type pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.  Complete paralysis of the median nerve produces the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
thenar eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and effective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515. 
 
Disability ratings for diseases of the peripheral nerves under DC 
8515 are based on relative loss of function of the involved 
extremity with attention to the site and character of the injury, 
the relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8515, for 
incomplete paralysis, as is the case here, DC 8515 provides for a 
10 percent disability rating if the condition is mild regardless 
if the afflicted hand is his dominant or non-dominant side.  If 
the condition is considered "moderate," a 30 percent disability 
rating is provided for the dominant hand (while a 20 percent 
disability rating is provided for the non-dominant hand).  If the 
condition is considered "severe," a 50 percent disability 
rating is provided for the dominant hand (while a 40 percent 
rating is provided for the non-dominant hand).  The Board 
observes that the words "mild," "moderate" and "severe" as 
used in the various DCs are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009). 
 
The medical evidence here includes no records of ongoing 
treatment for right arm or right hand problems from one (1) year 
prior to the Veteran's claim and onward.  

The Veteran was afforded a VA examination in August 2006.  The 
examiner noted review of the claims file.  At that time, the 
Veteran reported current pain in the right forearm and hand at 7 
out of 10, associated with occasional weakness, stiffness, and 
loss of strength.  He reported frequently dropping objects with 
his right hand, and inability to manipulate and hold small 
objects, and an inability to shave.  The Veteran noted that he 
was right handed and that he was learning to do things with his 
left hand.  He reported an inability to hold heavy objects in his 
right hand and occasional instability of the right wrist joint.  
The Veteran was treating the problem with Celebrex, which helped 
the pain.  The Veteran reported constant numbness and tingling in 
the right hand and pain and paresthesias when holding the 
steering wheel of an automobile for extended periods of time.  He 
was unable to bowl, use utensils, or cook, as well.  On 
examination, the Veteran had a well-healed scar across the base 
of the right hand, associated with the contraction of the 
surrounding skin.  He also had a scar on the right wrist and 
distal third of the right forearm that was superficial, 
nontender, and hypopigmented.  The Veteran had decreased grip 
strength in his right hand.  The Veteran had normal dorsiflexion 
and palmar flexion of the right wrist, but only 10 degrees of 
radial deviation and 20 degrees of ulnar deviation limited by 
stiffness.  There was no further limitation of range of motion on 
repetitive testing or due to weakness, instability, lack of 
coordination, or lack of endurance.  Fine touch sensation was 
preserved on the right hand, but there was some atrophy of the 
thenar eminence of the right hand.  Range of motion of the right 
elbow joint was normal.  There were no signs of inflammation of 
the right wrist joint or the forearm.  Contemporaneous x-rays 
revealed evidence of a healed fracture involving the distal 
radius and ulnar styloid and degenerative changes of the 
radiocarpal, mid-carpal, and metacarpocarpal joints.  A 
contemporaneous nerve conduction study showed mild median nerve 
entrapment at the right carpal tunnel.  The examiner assessed a 
history of comminuted fracture of the right radius, with post-
traumatic degenerative changes of the right radiocarpal, mid-
carpal, and metacarpal joints and evidence of mild right carpal 
tunnel syndrome.  The examiner noted moderate disability due to 
the above injury.  

In June 2007, while seeking treatment for unrelated medical 
problems, the Veteran's sensation to light touch was grossly 
intact and symmetrical in the bilateral upper extremities and 
strength was 5 out of 5 in the bilateral upper extremities.  

The Board finds the medical evidence does not warrant a rating 
greater than 30 percent for the Veteran's right hand and right 
arm disabilities.  In this regard, the August 2006 VA examiner 
concluded that the right arm and hand disability is productive of 
moderate disability, based on the Veteran's reported difficulties 
and physical examination.  That includes evidence of mild right 
carpal tunnel syndrome.  The Veteran reported difficulty holding 
objects with his dominant hand, as well as problems shaving, 
bowling, cooking, and driving.  He also noted constant tingling 
and numbness in the right hand.  On examination, the Veteran had 
decreased ulnar and radial deviation at the right wrist, 
decreased grip strength in the right hand, and some atrophy of 
the thenar eminence of the right hand.  Thus, the Veteran does 
have physical problems associated with the in-service right arm 
and hand injury that affects adversely some of his daily 
activities.  However, in the absence of severe incomplete 
paralysis of the median nerve, an evaluation exceeding 30 percent 
is not for application.  In this regard, the Board notes that the 
Veteran has intact fine touch sensation, normal range of motion 
of the elbow joint, and no evidence of inflammation.  In 
addition, while there was noted decreased right hand grip 
strength during the August 2006 VA examination, in June 2007 the 
Veteran's strength was measured as 5 out of 5 in the bilateral 
upper extremities.  Moreover, as noted, the August 2006 examiner 
assessed that the Veteran's difficulties equated to a moderate 
impairment and nerve conduction studies showed evidence of mild 
right carpal tunnel syndrome.  Accordingly, the Board concludes 
that the Veteran's disability is best classified as moderate 
incomplete paralysis and, therefore, a rating higher than 30 
percent is not warranted under DC 8515.

A rating higher than 30 percent would also not be warranted under 
DC 5003, as 20 percent is the highest rating available under that 
DC.

There is no other applicable DC that would warrant a rating 
higher than 30 percent.  The criteria for evaluating muscle 
injuries of the hand contain several ratings in excess of 30 
percent.  38 C.F.R. § 4.73, DCs 5307 and 5309 (2009).  The Board 
notes that DC 5308, while applicable, has a maximum available 
rating of 30 percent.  A 30 percent rating is available for 
moderately severe limitation of flexion of wrist and fingers, 
with a 40 percent rating available if the disability is severe.  
38 C.F.R. § 4.73, DC 5307.  DC 5309 prescribes rating based on 
limitation of motion for the forearm muscles acting in strong 
grasping movements and supplemented by the intrinsic muscles in 
delicate manipulative movements. 

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  A through-and-through 
injury with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b).   
 
Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly under 
38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) 
describes the cardinal signs and symptoms of muscle disability as 
loss of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of movement.

Slight disability of muscles is characterized by a simple wound 
of muscle without debridement or infection.  History and 
complaint characteristic of a slight disability of muscle injury 
includes service department record of superficial wound with 
brief treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal scar.  
No evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue. 
 
Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue.  For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2). 
 
Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant objective 
findings include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined above, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements.  Relevant objective findings include 
loss of deep fascia or muscle substance on palpation; abnormal 
muscle swelling and hardening in contraction; severe impairment 
of function compared with the corresponding muscles of the 
uninjured side as indicated by tests of strength, endurance, or 
coordinated movements.  If present, the following are also signs 
of severe muscle disability: diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing group 
of muscles.  38 C.F.R. § 4.56(d)(4).

In this case, the Board finds the medical evidence clearly does 
not fit the criteria of a severe disability.  Muscle damage, 
therefore, cannot form a basis of an increased rating in this 
instance.

Private hospital records indicate that the Veteran incurred an 
accident involving a large vehicle or tank in February 1970.  The 
Veteran fractured his radius and had a large laceration of the 
thenar eminence that was described as very irregular.  The 
laceration of the thenar eminence was sutured and debribed and an 
anterior lateral incision of the forearm was made and a four hole 
compression plate was used to fix the radius after reducing it 
and then closed with sutures.  In September 1970 the compression 
plate in the right forearm was removed as it was causing the 
Veteran pain and the incision closed.  There is no evidence of 
complications relating to any muscles or subsequent problems to 
the surrounding tissue. 
 
At present, the Veteran does have atrophy of the thenar eminence 
and reported difficulty with holding heavy objects, fine 
manipulation, weakness, and stiffness, among other problems.  In 
addition, the August 2006 VA examiner found decreased grip 
strength on the right.  However, in June 2007 the Veteran's 
strength was measured as 5 out 5 in the bilateral upper 
extremities.  Moreover, the August 2006 examiner who found 
decreased grip strength also noted that the difficulty resulted 
in moderate impairment overall.  Thus, the preponderance of the 
evidence does not indicate that the Veteran has a severe 
disability as would be required for a higher rating under DC 
5307.  With respect to DC 5309, the Board notes that the Veteran 
has no limitation of motion with respect to wrist flexion and 
extension and there is no evidence of limitation of motion of the 
joints of the fingers.  While there is some limitation of ulnar 
and radial deviation, this limitation would not be compensable, 
as there is no evidence of favorable or unfavorable ankylosis.  
See 38 C.F.R. § 4.71a, DCs 5214 and 5215 (2009).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, 
however, VA examiner found no evidence, upon physical examination 
and diagnostic testing, to suggest vascular impairment.  The 
Veteran's current rating contemplates limitation of motion due to 
pain, stiffness, and weakness due to neurological factors, with 
associated musculoskeletal involvement.  

In this case, a separate 10 percent rating under DC 5003 for 
limitation of motion in the wrist joint would violate the rule 
against pyramiding under 38 C.F.R. § 4.14 (2009) because his 
current rating already contemplates limitation of motion.  
 
Nor would a separate rating for the Veteran's scars be applicable 
in this case.  The Veteran has two linear scars, one on the base 
of his right hand and another extending from the right wrist to 
the distal third of the right forearm, as a result of the 
February 1970 accident and resulting surgical intervention.  The 
Board notes that during the pendency of this appeal, the 
regulations governing scar disabilities were amended.  Since the 
amended regulations apply only to claims received by VA on or 
after October 23, 2008, that version of the scar regulations will 
not be applied here.  73 Fed. Reg. 54708 (September 23, 2008). 
 
DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. 
§ 4.118, DC 7800 (2009).   DCs 7801 (deep scars or scars causing 
limited motion and exceed 6 square inches (39 sq. cm.)), 7802 
(superficial scars 144 square inches (929 sq. cm) or larger), 
7803 (unstable scars), 7804 (superficial scars painful on 
examination), and 7805 (scars that cause limitation of motion) 
similarly do not apply here given the medical evidence indicated 
above.  Id, DCs 7801 to 7805 (2009).  In this case, the Veteran's 
two scars are not 144 square inches or larger, painful, or 
unstable.  The Veteran's limitation of motion in ulnar and radial 
deviation was attributed to muscle stiffness and not to the 
Veteran's scars.  The Board acknowledges that the scar on the 
base of the right hand was associated with contraction of the 
surrounding skin, but there is no evidence to suggest that this 
renders the scar unstable.  Furthermore, the Veteran has not 
reported problems associated with either scar.  As such, the 
Veteran's scars are not shown to be of sufficient size or cause 
sufficient complaints or complications to qualify for a separate 
rating under DCs 7801 to 7805.

The Board has also considered functional loss.  A disability of 
the musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Thus, functional loss due to pain and weakness 
must be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id; see also DeLuca, supra (disability ratings should 
reflect the Veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the rating 
should reflect the condition of the Veteran during flare-ups.  
DeLuca, supra. 
 
The Board is sympathetic to the Veteran's reports of pain, 
stiffness, and weakness and associated functional limitation 
resulting from this disability.  See DeLuca.  The Board also 
finds the Veteran's own reports of symptomatology to be credible, 
and, in fact, the August 2006 VA examiner recognized that his 
disability impacted on his ability to perform a variety of 
activities.  Nevertheless, neither the lay nor medical evidence 
reflects the overall functional equivalent impairment required to 
warrant a higher rating for the right arm and hand disability.  
Specifically, the August 2006 VA examiner noted no additional 
decreased range of motion on repetitive motion or due to 
weakness, instability, lack of coordination, or lack of 
endurance.  The Veteran's limitation of motion was primarily due 
to stiffness.  The Veteran's current 30 percent rating fully 
contemplates difficulty of movement and moderate decreased range 
of motion.  Accordingly, any functional limitations have already 
been considered in the current rating.  Cf. DeLuca, supra.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of 
whether they have been raised by the Veteran.  In this case, the 
Board finds no provision upon which to assign a rating greater 
than 30 percent for the Veteran's right arm and hand disability.   

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right arm and hand disabilities is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
right arm and hand disabilities with the established criteria 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected right arm and hand 
problems after September 1970.  

The Board acknowledges that the Veteran has been unemployed for 
the entire appellate time frame.  However, the evidence indicates 
that the Veteran retired from his position as a mechanic with the 
Ohio Army National Guard due to eligibility due to his age.  
There is no indication that the retirement was caused or 
precipitated by any problems of the right arm or hand.         
 
The Board has considered the Veteran's statements that his 
current level of disability renders him unable to perform many of 
the actions required of a mechanic.  The Board does not dispute 
that his service-connected right arm and hand disabilities would 
currently affect his occupational life.  However, as noted above, 
the Veteran appears to have retired from his job for reasons 
unrelated to his service-connected disabilities.  Moreover, his 
service-connected right arm and hand disabilities do not 
represent an "exceptional or unusual" disability.  As such, 
there is no persuasive evidence of record which indicates that 
the Veteran's service-connected right arm and hand disabilities 
have caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that he has 
required recent hospitalization for his right arm or hand as a 
result of those disabilities.  His symptoms as described above 
consist of impairment contemplated in the disability rating that 
has been assigned, as discussed above.  In other words, the 
Veteran does not have any symptoms from his right arm and hand 
disabilities that are unusual or are different from those 
contemplated by the schedular criteria. 
 
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992).  In short, there is nothing in the 
record to indicate that the service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for residuals of a head injury 
is denied.

Entitlement to service connection for residuals of an ear injury 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating in excess of 30 percent for 
residuals of a fracture, right radius, with laceration of the 
thenar eminence, is denied.


REMAND

The Veteran has also appealed his denied petition to reopen a 
claim for service connection for residuals of a rib fracture.  In 
this regard, the Board notes that the Veteran did not 
specifically raise this claim in his April 2006 correspondence 
with the other claims adjudicated above.  Instead, the RO appears 
to have construed evidence the Veteran submitted noting a 
reported history of a fractured rib as an attempt to reopen his 
claim.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, the June 2006 VCAA notice letter discussed above 
did not address a petition to reopen the claim for service 
connection for residuals of a rib fracture.  No subsequent letter 
from VA has addressed the issue.  As such, the claim must be 
remanded for proper VCAA notice and the RO/AMC should thereafter 
reconsider the claim on its merits and issue a supplemental 
statement of the case (SSOC) before returning the claim to the 
Board.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Please send the Veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issue on appeal, including 
an explanation as to what constitutes "new" 
and "material" evidence in his case, 
including a description of the basis of the 
prior denial, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, review the prior denial of the 
claim for service connection for residuals of 
a rib fracture; determine the basis for the 
denial, and what element or elements would be 
required to establish service connection.  
Notify the Veteran of these factors, and of 
what evidence would be necessary to 
substantiate the element or elements found 
insufficient in the previous denial.

2.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


